Title: From Thomas Jefferson to Benjamin Harrison, 8 June 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council June 8. 1779.

Since receiving the resolutions of Congress calling for an additional sum of money, which I had the honor of transmitting to you  yesterday, the inclosed address relating to the same subject, with the letter accompanying it has come to hand. I take the liberty through you of communicating it to the General assembly, and am Sir with the greatest esteem Your most obedient & most humble servant,

Th: Jefferson

